Title: To James Madison from William Kirkpatrick, 15 December 1802
From: Kirkpatrick, William
To: Madison, James


					
						Sir
						Malaga 15 December 1802.
					
					I had last the Honor of addressing you on the 14 ultimo, inclosing Copy of a Letter written by the Swedish Consul at Marseilles to his Colleague here with advice of Peace having been concluded between Sweden and Tripoly thro’ the Interference of the French Commercial agent residing at the latter Place.  I now enclose a duplicate thereof, and reply to the Letter transmitted me by Danl Brent Esqr. in your Absence dated Washington 26 August by assuring you, that the Instructions therein contained shall serve as a Guide for my Conduct in regard to such distressed seamen as may Come this way; tho’ I consider it necessary to show, that Twelve Cents ⅌ diem, will procure a very scanty fare for any One in this Place.
					On the 17 Ulto. the Newyork, James Barron Esqr. Commander called in here with an Intention to fill his Water Casks and give some necessary repairs to his Frigate, but finding on our Joint Application to the Governor, that He started objections to her coming into the Mole where they could alone be made with Expedition and any degree of Safety, He determined to proceed on the day following to Algiers, and in Case the Wind should become Contrary to call in either at Cartagena or Mahón.  However as I have since heard nothing from him, and the Wind Continued favorable for several days after his departure, I should presume He reached his destined Port in safety.
					On the Evening of Capt Barron’s departure, the Frigate Constellation Alexander Murray Esqr. Commander arrived here, in distress, having sprung her fore Mast, on his Passage from Toulon, and in great Want of Provisions.  I immediately laid before our Governor the Situation, that the Constellation was in, and procured Permission for her being admitted into the Mole, Where the repairs she stood in need of, have been compleated, but to prevent henceforward a Second denial on the part of our Governor, Capt Murray, as well as myself have written to the Chargé des Affaires in Madrid, to Solicit from the Spanish Ministry a General Permission for all our Frigates to Come into the Mole when they arrive here, as in the Bay they are much exposed in the Winter Season.
					The Schooner Enterprize, and Frigate John Adams, have since successively called in here.  The former proceeded on the 26 ulto with dispatches in quest of Commodore Morris and the latter to Gibraltar, for Provisions with which she returned on the 10 Inst.  I have been exceedingly mortified to learn from Capt Murray, that all our Frigates actually in the Mediterranean, except Two, are ordered Home.  It proves the more distressing at this moment When even a greater force would be requisite for the Protection of our Trade, in Consequence of Sweden, having made Peace with Tripoly, and that I understand the Bashaw of Tunis has made fresh demands, notwithstanding the very handsome Present that was lately made him.  So little dependance can be placed on all the Barbary Powers, that a Considerable force should, in my humble Opinion, be Constantly Kept in these Seas to prevent depredations on our Trade, which of late has been very extensive, if not it must gradually decrease, and fall into other Hands.
					You will observe by the inclosed Copy of a Letter from Consul O’Brien, which I only received on the 11 Inst that the Bashaw of Tripoly, has made an effort to get some of his Cruizers to Sea, and was fitting out others Which I apprehend are now cruizing on the Coast of Spain.  At least there is some probability, that they are the Ships, to which the Copy here inclosed of a Letter from my Vice-Consul at Almería dated 29 Ulto. has a reference, and if so, I fear some of our Merchant Vessels may fall a Victim; Capt Murray, on the point of returning to America, in consequence of the orders received, tho’ contrary to his own Opinion, has resolved on my application to him, to give Convoy to four now here as far as Gibraltar, And the Repairs of the John Adams being compleated, Capt Rodgers has proceeded this morning for Malta, proposing on his Passage up, to give a call in at Almeria, to endeavor to find out Whether they are really Tripolines, or not.  I have written to that Place, and Velez, to Collect every possible Information regarding them, and as soon as any thing new transpires I shall have the Honor of Communicating it to you.  The Batavian Squadron formerly advised you to have sailed from hence, continues still in the Mediterranean, as well as the Swedish Admiral Cederstrom With Four Frigates.  The late order for obliging all Vessels from the United States to perform a rigorous Quarantine has not yet been revoked, and as no Vessels have arrived here, I have not had an opportunity of representing against it.  I fear it will remain in force till the Spanish Consul at Philadelphia writes that the Yellow Fever has entirely Subsided.  With Sentiments of great respect and Esteem I have the Honor to be, Sir Your most obed He Servt.
					
						Willm. Kirkpatrick
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
